Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 2/9/2021. For the sake of compact prosecution, the examiner discussed claim amendments with attorney of record, Dr. Chris Davis on July 15 2021. In light of the claim amendments by applicants dated 6/8/2021 and the following examiner’s amendments the rejections of record are withdrawn. Claims 1, 8-10, 15, 29-30 are allowed. 

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Chris Davis on 7/20/2021.






1) REWRITE Claim 1:
1.  A method for treating a disease, condition or state characterized by an exacerbated inflammatory immune response in a subject in need thereof, the method comprising: administering a therapeutically effective amount of at least one compound that inhibits topoisomerase I activity, wherein the at least one compound is selected from the group consisting of camptothecin, irinotecan, topotecan, and lamarellin D, and wherein the disease, condition or state to be treated is selected from sepsis, septic shock, acute liver failure, endotoxic shock. 

2. REWRITE claim 8:

8. A method of treating exacerbated inflammatory immune response in a subject in need thereof, the method comprising: administering a therapeutically effective amount of at least one compound that inhibits topoisomerase I activity, wherein the at least one compound is selected from the group consisting of camptothecin, irinotecan, topotecan, and lamarellin D, and wherein the exacerbated inflammatory immune response is caused by the microorganism selected from the group consisting of Ebola virus, and Legionella pneumophila.

3. REWRITE claim 15:

15. A method for treating a disease, condition or state characterized by an exacerbated inflammatory immune response in a subject in need thereof, the method comprising: administering a therapeutically effective amount of at least one compound that inhibits topoisomerase I activity, wherein the at least one compound is selected from the group consisting of camptothecin, irinotecan, topotecan, and lamarellin D, and wherein the disease, condition or state to be treated, is selected from sepsis, septic shock, acute liver failure, endotoxic shock.

4. DELETE claim 7.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are to treating sepsis, septic shock, acute liver failure, endotoxic shock, characterized by an exacerbated inflammatory immune response in a subject in need thereof with a therapeutically effective amount of at least one compound that inhibits topoisomerase I activity selected from the group consisting of camptothecin, irinotecan, topotecan, and lamarellin D. Also claimed is treating exacerbated inflammatory immune response caused by Ebola virus, and Legionella pneumophila with the same compounds.
The closest prior art Priel teaches Top1 inhibitors can prevent retroviruses from initiating infection and replicating. Cortes discusses the antibacterial effects of TopI and TopII inhibitors. The references are silent about the use of the Top1 inhibitors as claimed in sepsis, septic shock, acute liver failure, endotoxic shock. Applicants have provided data with Top 1 inhibitor agents, camptothecin and/or topotecan (see figs. 1-11). Also demonstrated in animal models in regards to peritoneal and polymicrobial sepsis (mice), Ebola virus infection (mice), and Legionella pneumophila infection (guinea pigs) and the improvements/survival rate in the treatment following the administration of select Top1 inhibitor agent (See figs. 12-14). The prior art do not anticipate, disclose or suggest the claimed method(s). Claims 1, 8-10, 15, 29-30 are allowed. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.